Mr. Justice Gary.
I concur in the conclusion announced in the opinion of Mr. Justice Pope, as it seems to me the allegations of the second affirmative defense show a scheme on the part of the defendant to avoid its liability for negligence, and that it is, therefore, against public policy, null and void. The unlawful scheme even extended to the acceptance of the benefits thereunder, and such acceptance is also against public policy.
Mr. Justice Jones concurs in the dissenting opinion of Mr. Chief Justice Mclver.